 



AMENDMENT TO 8% SECURED DEBENTURES

 

This Amendment (“Amendment”) by CHANTICLEER HOLDINGS, INC., a Delaware
corporation (“Chanticleer”) and the undersigned individuals (“Holders”) amends
the 8% Secured Debentures in the aggregate principal amount of $6,000,000 (the
“Debentures”) and is effective as to each Holder on the date indicated by its
signature below (“Effective Date”).

 

RECITAL

 

WHEREAS, on the Effective Date, Chanticleer and the Holders agree that the terms
and conditions of the Debentures will be deemed modified in the manner
hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, conditions,
representations and warranties hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto mutually agree as follows:

 

1. The foregoing recital is true and correct and incorporated herein. Any
capitalized term not defined herein shall have the same meaning ascribed to it
in the Debentures.

 

2. The Maturity Date of the principal balance of the Debentures outstanding on
the Effective Date is hereby extended to March 31, 2020; provided however, if
50% of the principal balance of the Debentures is not paid on or prior to
December 31, 2019, Holders of Debentures in the aggregate principal amount
greater than $3 million, acting together, may, upon 15 days’ written notice to
Chanticleer, demand full and immediate payment of the Debentures.

 

3. Each Holder will receive new warrants to purchase that number of shares of
common stock equal to 20% of the principal amount of such Holder’s Debenture,
which new warrants will have an exercise price of the greater of $2.25 or the
NASDAQ Official Closing Price calculated as of the Effective Date, will not be
exercisable for a period of six months and will otherwise be substantially
identical to the original Warrants issued May 4, 2017.

 

4. No Events of Default under the Debentures has occurred or been declared by
the Holders prior to the date hereof and, for clarity, Events of Default are not
triggered and do not continue and accrue unless and until they are declared at
sole option of Holders.

 

5. In the case of conflict between the provisions of the Debentures, on the one
hand, and this

Amendment on the other hand, the provisions of this Amendment will prevail.

 

6. This Amendment may be executed in counterparts, all of which, when so
executed and delivered, shall be deemed an original, but all counterparts
together shall constitute but one agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or in electronic (i.e.,
“pdf”) format shall be effective as delivery of a manually executed counterpart
signature page.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by or on behalf of
each of the parties as of the date first written above.

 

CHANTICLEER HOLDINGS INC.,

a Delaware corporation

 

By: /s/ Michael D. Pruitt   Name: Michael D. Pruitt   Its: Chief Executive
Officer  

 

AGREED AND ACCEPTED:

 

HOLDERS:

 

Douglas S. Ramer   Bryan Ezralow 1994 Trust U/T/D 12.22.1994             /s/
Douglas S. Ramer   /s/ Bryan Ezralow   Douglas S. Ramer   By:  Bryan Ezralow
Date:     Its: Trustee       Date:  

 

Elevado Investment Company, LLC  

C and R Irrevocable Trust U/T/D

11.05.07

          /s/ Bryan Ezralow   /s/ David M. Leff By: Bryan Ezralow, as Trustee of
the   By: David M. Leff   Ezralow Family Trust U/T/D/ 12.09.1980   Its: Trustee
Its: Manager and Member   Date:   Date:        

 

EMSE, LLC  

David Leff Family Trust U/T/D

2.03.1988

          /s/ Bryan Ezralow   /s/ David M. Leff By:  Bryan Ezralow as Trustee of
Bryan   By:  David M. Leff   Ezralow 1994 Trust U/T/D 12.22.1994   Its: Trustee
Its: Manager and Member   Date:   Date:        

 

2

 

 

Freedman 2006 Irrevocable Trust U/T/D

12.27.2006

  Haddad Family Trust           /s/ Gary E. Freedman   /s/ David Haddad By: 
Gary E. Freedman   By:  David Haddad Its: Trustee   Its: Trustee Date:     Date:
 

 

Freedman Family Trust U/T/D 5.25.1982  

Jonathan and Nancy Glaser Trust U/T/D

12.16.1998

          /s/ Gary E. Freedman   /s/ Jonathan Glaser By:  Gary E. Freedman  
By:  Jonathan Glaser Its: Trustee   Its: Trustee Date:     Date:  

 

Larry S. Spitcaufsky, Trustee of Larry Spitcaufsky Family Trust U/T/D 1.19.88  

Marc Ezralow 1997 Trust U/T/D

11.26.1997

          /s/ Larry Spitcaufsky   /s/ Marc Ezralow By:  Larry Spitcaufsky   By: 
Marc Ezralow Its: Trustee   Its: Trustee Date:     Date:  

 

Joshua and Julie Ofman Family Trust   SPA Trust           /s/ Joshua J. Ofman  
/s/ Marc Ezralow By:  Joshua J. Ofman   By:  Marc Ezralow Its: Trustee   Its:
Trustee Date:     Date:  

 

3

 



 